Citation Nr: 1431721	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-38 114	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status post right shoulder arthroscopy, subacromial decompression, labral debridement and large rotator cuff tear repair (claimed as right shoulder injury) (hereinafter right shoulder disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1993.

This case comes before the Board of Veterans' Appeals on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously before the Board in September 2012, when it was remanded for additional development.  Unfortunately, as the Board finds that there has not been substantial compliance with the September 2012 remand directives, this matter must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, the Board finds that there has not been substantial compliance with the development actions requested in the Board's September 2012 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's September 2012 remand must be conducted prior to adjudication.

In the September 2012 remand, the Board found that another examination was necessary to assess the etiology of the Veteran's right shoulder disability and to specifically consider the Veteran's reports regarding his chronic right shoulder pain.  The remand directives noted that the Veteran was competent and credible to report symptoms and injuries as well as diagnoses provided to him by physicians, and instructed that in providing the requested etiology opinion, the VA examiner must specifically acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of such symptoms.

In December 2012, the Veteran was afforded a new VA examination and an opinion was obtained.  However, the Board finds that the December 2012 opinion is inadequate as it does not substantially comply with the September 2012 remand directives.  While the examiner noted the Veteran's reported medical history during and since service, the opinion does not reflect that the examiner actually considered the Veteran's reports of shoulder pain during and since service.  Specifically, the opinion relied on the gap in time between the Veteran's in-service injury and rotator cuff tear and the absence of documented continuous shoulder care, and did not expressly address the Veteran's reports of continued pain since service and their significance.  Moreover, the examiner did not comment on the significance of the April 2001 X-ray report findings, which noted "sclerosis and irregularities of acromioclavicular joint suggest" degenerative joint disease (DJD).  Thus, an addendum opinion must be obtained to ensure substantial compliance with the Board's September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who authored the December 2012 VA examination report, of if the December 2012 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  

Upon review of the record, the examiner should address whether it is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed right shoulder disability is etiologically related to active service, to include the Veteran's in-service shoulder injuries.

The Board advises the VA examiner that the Veteran is competent to speak to his history of right shoulder symptoms during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  The Board stresses that if the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The VA examiner's opinion and rationale should specifically address the Veteran's contentions in his December 2004 claim, September 2008 claim, March 2009 Notice of Disagreement, August 2009 VA examination report, September 2009 VA Form 9, and February 2013 statement.  Additionally, the examiner should address the April 2001 X-ray report findings, which noted that sclerosis and irregularities of acromioclavicular joint suggested DJD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

